ORDER

PER CURIAM.
Ronald Landwehr (“Husband”) appeals a judgment in the Circuit Court of Gasco-nade County dissolving his marriage to Margaret Landwehr (“Wife”). Husband raises two points on appeal: (1) the trial court erred in its division of the marital property and (2) the trial court erred in ordering Husband to pay a portion of Wife’s litigation costs and attorney’s fees. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).